Citation Nr: 1735016	
Decision Date: 08/24/17    Archive Date: 09/06/17

DOCKET NO.  08-13 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for residuals of a neck injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel

INTRODUCTION

The Veteran had active service from September 1969 to March 1972.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Fargo, North Dakota.

In June 2009, the Veteran testified during a hearing at the RO before the undersigned.  A transcript of the hearing is of record.  The provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  During the above hearing, the undersigned clarified the issues on appeal and inquired as to the etiology, continuity, and severity of the Veteran's asserted symptoms.  The Veteran was offered an opportunity to ask the undersigned questions regarding his claim.  Neither the Veteran nor his representative has asserted that VA failed to comply with these duties; they have not identified any prejudice in the conduct of the Board hearing.  The Board, therefore, concludes that it has fulfilled its duty under Bryant. 

This matter was previously before the Board in April 2010 and March 2014, at which time it was remanded to the Agency for Original Jurisdiction (AOJ) for additional development.  As will be discussed further herein, the Board finds that the AOJ substantially complied with the remand orders, and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

In August 2016, the Board requested a medical opinion, pursuant to 38 U.S.C.A. § 7109 and as set forth in a designated Veterans Health Administration (VHA) Directive, in response to the appellant's claim of entitlement to service connection for residuals of a neck injury.  See 38 U.S.C.A. § 7109 (a) (West 2014) and 38 C.F.R. § 20.901 (2016).  See generally Wray v. Brown, 7 Vet. App. 488, 493 (1995).  A VHA medical opinion was rendered in September 2016, and an addendum was obtained in October 2016.  In February 2017, the Veteran was given an opportunity to present additional argument and submitted further written argument that month.  His service representative presented further written argument on the Veteran's behalf in May 2017.

The Board notes that the issues on appeal previously included entitlement to a compensable disability rating for service-connected blepharitis.  However, during the pendency of the appeal, by rating action dated in October 2014, the RO awarded an increased disability rating of 20 percent, effective April 30, 2007, the date of claim.  As this award represents the highest schedular disability rating allowed for service-connected blepharitis, see e.g., 38 C.F.R. § 4.79 Diagnostic Code 6099-6025 (2016), and as neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record, see Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record), the Board considers that the assigned disability rating is a full grant of the benefits sought on appeal as to the matter of entitlement to a compensable rating for blepharitis.  See AB v. Brown, 6 Vet. App. 35 (1993) (holding that a claimant is presumed to be seeking the maximum rating).


FINDINGS OF FACT

1.  The Veteran's residuals of a neck injury were specifically noted at the examination when the Veteran was accepted and enrolled for active service.  

2.  The weight of the competent and probative medical and other evidence of record is against a finding that the Veteran's pre-existing residuals of a neck injury underwent a permanent worsening beyond normal progression during active service.

CONCLUSION OF LAW

The criteria for service connection for residuals of a neck injury have not been met.  38 U.S.C.A. §§ 1111, 1110, 1153 (West 2014); 38 C.F.R. §§ 3.303, 3.304(b), 3.306 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).  In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

By letters dated in May 2007 and May 2008, the Veteran was notified of the evidence not of record that was necessary to substantiate his claim.  He was told what information that he needed to provide, and what information and evidence that VA would attempt to obtain.  He was also provided with the requisite notice with respect to the Dingess requirements.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied.

Next, the VCAA requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The Veteran's relevant service, VA, and private medical treatment records have been obtained, to the extent available.  There is no indication of any additional, relevant records that the RO failed to obtain.  The Veteran was medically evaluated in September 2010 and an addendum was obtained in February 2012, and the examination reports are of record.  

The Board further observes that this case was most recently remanded in March 2014 to obtain an addendum to prior VA examination reports.  Thereafter, in June 2014, an additional VA medical opinion was associated with the claims file.  The Board finds that the AOJ substantially complied with the remand directives such that no further action is necessary in this regard.  See D'Aries, supra.  The case was then returned to the Board in August 2016 wherein the Board requested the opinion of a medical specialist from the VHA.  In September 2016, the requested medical specialist's opinion was provided to the Board.  In October 2016, the Board requested additional clarification from the medical specialist that was provided later in October 2016.  The appellant was provided with a copy of each opinion for review and response.

The September 2016 VHA report with the October 2016 addendum is adequate for rating purposes because the examiner reviewed the accurate history, provided clinical findings and diagnoses, and offered a definitive opinion with rationale as to the claim for residuals of a neck injury.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The records satisfy 38 C.F.R. § 3.326 (2016).  The September 2016 VHA opinion and October 2016 addendum make up for any deficiencies in the September 2010 and June 2014 VA examination reports.

There is no evidence or argument that there is additional notice or assistance that would be reasonably likely to further substantiate the claim.

The Board finds the duties to notify and assist have been met.

Contentions

The Veteran asserts that he has residuals of a neck injury that existed prior to service, but that increased in severity during service beyond the natural progression of the disease.  Specifically, he contends that the wearing of helmets during service aggravated the cervical spine disability that he had sustained prior to his entry into service.

Legal Criteria

Under 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303, a veteran is entitled to disability compensation for disability resulting from personal injury or disease incurred in or aggravated by active military service. 

To establish a right to compensation for a present disability, a veteran must show (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (citing Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303 (a).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden elements is through a demonstration of continuity of symptomatology. Barr v. Nicholson, 21 Vet. App. 303 (2007), overruled on other grounds Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In Walker, the Federal Circuit held that regulations providing for service connection based on continuity of symptomatology only applied to chronic diseases specifically listed in 38 U.S.C.A. § 1101, that include arthritis.

A veteran is presumed to have been sound upon entry into active service, except as to defects, infirmities, or disorders noted at the time of the acceptance, examination, or enrollment, or where clear and unmistakable evidence demonstrates that the condition existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304 (b).  The Veteran is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  See VAOPGCPREC 3-2003.

When no preexisting condition is noted upon examination for entry into service, a veteran is presumed to have been sound upon entry, and the burden then shifts to VA to rebut the presumption of soundness.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); 38 C.F.R. § 3.304.  Mere history provided by the Veteran of the pre-service existence of conditions recorded at the time of the entrance examination does not, in itself, constitute a notation of a pre-existing condition.  38 C.F.R. § 3.304 (b)(1); Paulson v. Brown, 7 Vet. App. 466, 470 (1995).  Therefore, to rebut the presumption of soundness under 38 U.S.C.A. § 1111, there must be clear and unmistakable evidence that (1) a veteran's disability existed prior to service, and (2) that the preexisting disability was not aggravated during service.  Id.; see also VAOPGCPREC 3-2003.

The second prong may be rebutted with clear and unmistakable evidence establishing that either (1) the disability underwent no increase in severity during service, or (2) any increase in severity was due to the natural progression of the condition.  See Quirin v. Shinseki, 22 Vet. App. 390, 396 (2009) (citing Wagner, 370 F.3d at 1096).  By "clear and unmistakable evidence" is meant that which cannot be misunderstood or misinterpreted; it is that which is undebatable.  Vanerson v. West, 12 Vet. App. 254 (1999).

In Smith v. Shinseki, 24 Vet. App. 40, 45 (2010), it was clarified that the presumption applies when a veteran has been "examined, accepted, and enrolled for service," and where that examination revealed no "defects, infirmities, or disorders."  38 U.S.C. § 1111.  Plainly, the statute requires that there be an examination prior to entry into the period of service on which the claim is based.  See Crowe v. Brown, 7 Vet. App. 238, 245-6 (1994) (holding that the presumption of sound condition "attaches only where there has been an induction examination in which the later-complained-of disability was not detected" (citing Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991)).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.") 

The Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).

Although the Veteran is competent to provide a diagnosis of an observable condition such as a headache, varicose veins, or abdominal cramps, the Veteran is not competent to provide evidence as to more complex medical questions, such as the etiology of neurologic and orthopedic pathology, as is the case here.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007). 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d). 

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Facts

Private hospital treatment records from the Windom Area Hospital, dated in August 1965, show that, prior to the Veteran's entrance into active service, he was treated for injuries sustained in a motor vehicle accident, that included fracture and dislocation of his C3, that was treated with cervical traction.  He was initially treated there, then transported to Renville County Hospital for several weeks of hospitalization, where the final diagnosis was a fracture of the third cervical vertebra with subluxation of C3 on C4 and fracture of the 12th dorsal vertebra.

The Veteran's January 1969 pre-induction examination report shows, in pertinent part, that he reported a history of subluxation of C3 and C4 with fracture of C3 in August 1965.  The physician's comments section notes various findings as to this history, and that the Veteran's spine was ultimately found to be normal with full range of motion, negative straight leg raise (SLR), and negative neurologic impairment.  The Veteran was found qualified for active service.

Additional service treatment records show that, in June 1971, November 1971, and February 1972, the Veteran was treated for reported neck pain and discomfort.  

The Veteran's separation examination report, dated in February 1972, shows that he indicated that he had continued neck trouble.  The examiner noted an old compression fracture of T12, but nothing about the cervical spine.

Following service, a VA examination report dated in June 1972 shows that the Veteran reported a grading sensation and stiffness in his neck.  X-rays of the cervical spine revealed very minimal changes of the cervical spine with very slight subluxation of the C3 vertebral body with relation to the lordotic curvature of the lower cervical spine.  Fusion of the C3-C4 apophyseal joint was present.  Findings were secondary to old trauma.  The vertebral bodies were normal.  There was very slight angulation noted at the C3 level.  Physical examination revealed that the appearance of the neck was normal.  Rotation was from 0 to 45 degrees bilaterally.  Flexion and extension appeared to be about normal.  Lateral bending appeared to be just slightly limited.  The diagnosis was residuals of old neck injury.

VA outpatient records, dated in July 1988, include the Veteran's complaint of numbness and tingling in both arms.  The radiologic conclusion of X-rays taken at the time was a negative cervical spine, and osteophyte change anterior to the lower margin of the fifth cervical vertebra.  A December 1988 Nerve Conduction Velocity (NCV) Report shows a normal NCV.  A December 1988 neurological evaluation assessed post-traumatic myalgia for which neck exercises and non-steroid anti-inflammatory drugs were advised.

In February 2008, the Veteran submitted an article entitled "The Effects of Variable Helmet Weight and Subject Bracing on Neck Loading During Frontal-GX Impact" by Eric Doczy, Steve Mosher, and John Buhrman, published in the Proceedings of the Forty Second Annual SAFE Association Symposium, in September 2004.

During his June 2009 Board hearing, the Veteran testified that he experienced significant aggravation of his pre-existing neck injury.  He described that, during basic training, he tripped and fell on a tree root at which time he aggravated his neck condition.  He added that the subsequent daily wearing of a heavy helmet aggravated his neck disability.  The Veteran further asserted that he experienced ongoing neck symptoms ever since, to include radiating difficulties into his upper extremities.

A VA examination report dated in September 2010 shows that the Veteran reported a history consistent with that as set forth above.  Following examination of the Veteran, the diagnosis, in pertinent part, was multilevel degenerative disc disease of the mid-cervical spine, most pronounced at C5-C6.  The examiner explained that the previous injuries were noted at the time of the Veteran's induction into service.  The examiner stated the Veteran had no complaints of neck pain during service, and had no neck symptoms now.  Thus, the neck injuries were less likely as not increased beyond the natural progression of the disorder by active service, and the neck problems were less likely as not caused by or a result of active service.

In an addendum dated in February 2012, the recent VA internist-examiner reiterated that the Veteran's neck problems were less likely as not caused by or a result of active service.  The fracture of C3 with subluxation of C3 on C4 were said to have existed prior to service, and it was substantiated in the service treatment records that he was having neck pain while in service, but the neck problems existed prior to service and were aggravated by service.  In consideration of the fact that there were no records to establish a baseline prior to entry into service, the examiner was unable to resolve the issue without resorting to mere speculation.

The Veteran underwent a VA examination in June 2014, at which time he was diagnosed with a cervical strain.  The examiner explained that the claimed condition was less likely than not incurred in or caused by a claimed in-service injury, event, or illness.  The Veteran's August 1965 motor vehicle accident was noted on the enlistment examination report, noting fracture of C3 with subluxation of C3 on C4, compression fractures at T11-T12, asymptomatic at this time.  He passed the physical in spite of the injuries.  Regarding the natural progress of the neck condition during active service, the Veteran stated that the helmet he wore could have possibly added to his neck condition, stating he wore the helmet in basic training twice in Vietnam.  The examiner opined that the helmet was not a contributing factor to his neck condition.  He was competent to report his symptoms and history of the events surrounding his neck condition, and he did seek out medical attention in the 1980s and was given exercises to do that he continued into the present.  

The examiner indicated that, in the 1990s, there was no evidence of treatment or chronicity of a neck condition.  In 2008, a cervical spine series was performed showing no acute fracture, subluxation or dislocation, or paravertebral soft tissue swelling.  Multilevel degenerative disc disease changes were seen throughout the mid cervical spine, and osteophytes combined to produce neuroforaminal narrowing at C4-C5 and C5-C6.  X-rays of the cervical spine revealed moderate narrowing of the C4-C6 disc spaces with anterior spurring; mild straightening of the cervical spine; no fracture or dislocation; and moderate facet degeneration.  The examiner concluded that the Veteran's neck condition occurred in a motor vehicle accident in 1965, there was no evidence to suggest that, while on active duty ,his neck condition had progressed beyond normal progression.  The most recent X-rays suggested the normal aging process was occurring regarding his neck condition.  The examiner added that he could not opine anything else without resulting to mere speculation.

The September 2016 opinion from the VHA medical specialist, a neurosurgeon, shows that the Veteran was noted to not have any current cervical spine disabilities per the recent VA examination.  The medical specialist indicated that the pre-existing disability was not aggravated beyond its natural progression, but rather there was only temporary aggravation of the condition without acceleration of the underlying condition.  The initial injury had been severe, and no permanent increase in disability was evident.  The examiner added that the wearing of the helmet in service only resulted in temporary aggravation.

In the October 2016 addendum, VA neurosurgeon clarified that a 1988 neurology opinion showed no radiculopathy, and that electromyography was within normal limits.  Moreover, the 2010 and 2014 VA examination reports indicated the aging process.  The medical specialist added that cervical spondylosis was due to the natural progression of aging and was temporarily (not permanently) aggravated during service.  The neurosurgeon also indicated that the Veteran did not have a current C-3 fracture/dislocation as it had healed and was only temporarily aggravated by active service.  He had symptoms and treatment in the 1980s, but had not received ongoing treatment to suggest a chronic condition.

Analysis

In its capacity as finder of fact, the Board finds that the Veteran's neck disability was noted at entrance onto active service.  The medical history provided at the time of his entrance examination clearly denotes the prior cervical spine injury.  Although the entrance examination concluded that his spine was normal, this does not diminish the fact that the Veteran's pre-existing cervical spine disability was recorded by a physician in the medical history report, and documented in the pre-service private medical records.  38 C.F.R. § 3.304 (b); VAOPGCPREC 3-03 (July 16, 2003); McBurney v. Shinseki, 23 Vet. App. 136, 139 (2009) ("[T]he Board, as the final trier of fact, is not constrained by favorable determinations below.").  

As the Veteran's condition was noted at entrance by both the Veteran and, more importantly, the examining physician, and as the Veteran, private treatment providers and VA examiners have all stated that the Veteran had a pre-existing cervical spine disability, the question before the Board is whether the Veteran's neck condition was aggravated beyond its normal course during service.  See Browder v. Brown, 5 Vet. App. 268, 271 (1993); Hensley v. Brown, 5 Vet. App. 155, 163 (1993).  

Service connection would still be possible for the neck disability on the basis of aggravation.  38 U.S.C.A. § 1110.  Aggravation is not conceded where the disability underwent no increase in severity during service based on all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306 (b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995). 

The Board finds that the probative medical evidence of record clearly and unmistakably shows that the Veteran's neck disability was not aggravated by beyond its normal course during service.  Temporary or intermittent flare-ups during service of a pre-existing injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted to symptoms, is worsened.  Crowe v. Brown, 7 Vet. App. at 247-48; Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  Likewise, evidence of a veteran being asymptomatic on entry into service, with an exacerbation of symptoms during service, does not constitute evidence of aggravation.  Green v. Derwinski, 1 Vet. App. at 320.  Thus, "a lasting worsening of the condition" - that is, a worsening that existed not only at the time of separation but one that still exists currently is required.  Routen v. Brown, 10 Vet. App. 183, 189 (1997); Verdon v. Brown, 8 Vet. App. 529, 538 (1996).

In this regard, the VHA medical specialist definitively concluded that the Veteran's cervical spine disability was due to the natural progression of aging and was temporarily (not permanently) aggravated during service.  The VA neurosurgeon found that he had symptoms and treatment in the 1980s, but had not received ongoing treatment to suggest a chronic condition.

The 2016 opinion from the VHA examiner is the most probative evidence of record on the question of a nexus to service.  Where a medical expert has fairly considered all the evidence, her opinion may be accepted as an adequate statement of the reasons and bases for a decision when the Board adopts such an opinion.  Wray v. Brown, 7 Vet. App. at 493.  The Board does, in fact, adopt the VHA specialist's opinion on which it bases its determination that the Veteran's cervical spine disability was not permanently aggravated during service and that service connection for residuals of a neck injury is not warranted. 

Since the VHA examiner's opinion was based on a review of the pertinent medical history, and was supported by sound rationale, it provides compelling evidence against the appellant's claim.  The Board emphasizes that the VHA examiner provided a valid medical analysis to the significant facts of this case in reaching her conclusions.  In other words, the VHA examiner did not only provide data and conclusions, but also provided a clear and reasoned analysis that the Court has held is where most of the probative value of a medical opinion comes is derived.  See Nieves-Rodriguez v. Peake, 22 Vet App at 295. 

While the Veteran, as a lay person, is competent to report observable symptomatology, such as neck pain, he is not competent to opine as to whether a condition underwent a permanent worsening beyond its normal progression during service.  The Veteran believes that his claimed disability is related to active service, but this opinion is of little probative value, because he lacks the medical expertise needed to attribute his neck disability to active service as opposed to the other possible causes.  To this end, the Board finds the September and October 2016 VHA opinions on the matter to be the most competent and probative evidence of record on the question of whether the Veteran's neck disability was aggravated during service.  The VHA examiner, a neurosurgeon, was well qualified to assess the causes of the neck disability in the Veteran's system and provided extensive reasons for her opinions.

The VA examiner, in February 2012, stated that the Veteran's neck problems were aggravated by service, but his opinion is of limited value because it was not accompanied by any rationale upon which the Board can rely.  Nieves-Rodriguez v. Peake, 22 Vet. App. at 304 (to the effect that "[a] medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two").  Given the VHA examiner's medical expertise as a neurosurgeon, the Board places more weight on her opinion than that of the VA examiner who is an internist.

There is no competent and credible lay or medical opinion or evidence to refute the September 2016 VHA examiner's opinion.  The Board finds that the preponderance of the evidence thus clearly and unmistakably demonstrates that the Veteran's neck disability was not aggravated by beyond its normal course during service.

As the weight of the probative medical evidence shows that the Veteran's neck disability clearly and unmistakably was not permanently aggravated beyond the course of its normal progression during service, service connection must be denied.  38 C.F.R. §§ 3.303, 3.304(b), 3.306.  In reaching this conclusion the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107 (b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001).


ORDER

Service connection for residuals of a neck injury is denied.



____________________________________________
D. J. DRUCKER
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


